Name: 90/467/EEC: Commission Decision of 12 September 1990 amending Decision 90/231/EEC concerning certain protection measures relating to classical swine fever in the Federal Republic of Germany
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1990-09-13

 Avis juridique important|31990D046790/467/EEC: Commission Decision of 12 September 1990 amending Decision 90/231/EEC concerning certain protection measures relating to classical swine fever in the Federal Republic of Germany Official Journal L 250 , 13/09/1990 P. 0018 - 0019*****COMMISSION DECISION of 12 September 1990 amending Decision 90/231/EEC concerning certain protection measures relating to classical swine fever in the Federal Republic of Germany (90/467/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 90/423/EEC (2), and in particular, Article 9 thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 89/662/EEC (4), and in particular Article 8 thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on health problems affecting intra-Community trade in meat products (5), as last amended by Directive 89/662/EEC, and in particular Article 7 thereof, Whereas several outbreaks of classical swine fever have occurred in different parts of Federal Republic of Germany; Whereas these outbreaks are liable to endanger the herds of other Member States, in view of the trade in live pigs, fresh pigmeat and certain meat-based pork products; Whereas, since it is possible to reduce and identify a geographically limited area which presents a particular risk, the restrictions on trade could be applied on a regional basis; Whereas as a result of the epizootic of classical swine fever, the Commission adopted Decision 90/231/EEC of 7 May 1990 concerning certain protection measures relating to classical swine fever in the Federal Republic of Germany (6); Whereas it appears necessary to adjust the restrictive measures to take account of the evolution of the disease; Whereas the authorities of the Federal Republic of Germany have engaged themselves to implement national measures that are necessary to guarantee the efficient implementation of the Decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 90/231/EEC is amended as follows: 1. in Article 2, paragraphs 1, 2 and 3 the certificate must be completed by the following: 'as amended by Decision 90/467/EEC'; 2. in the Annex delete the indent: '- The Mayen-Koblenz Kreis'. Article 2 The Member States shall amend the measures which they apply to trade so as to bring them into compliance with the Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 12 September 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 224, 18. 8. 1990, p. 13. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 395, 30. 12. 1989, p. 13. (5) OJ No L 47, 21. 2. 1980, p. 4. (6) OJ No L 128, 18. 5. 1990, p. 17.